Citation Nr: 1218294	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In March 2006, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was granted in June 2006.  A noncompensable rating was assigned to the Veteran's service-connected bilateral hearing loss, effective March 14, 2006.  Although the Veteran received notice of this decision in June 2006, he did not perfect an appeal and, thus, the June 2006 rating decision is final based on the evidence then of record.

In August 2007, the Veteran submitted a claim of entitlement of entitlement to a compensable rating for bilateral hearing loss.  Pursuant to this claim, the Veteran was afforded and underwent a VA audiological examination in October 2007.  After his claim was denied in a November 2007 rating decision, the Veteran perfected an appeal.  During the pendency of this appeal, the Veteran was afforded another VA audiological examination in October 2008.  The denial of his claim was continued in a November 2008 supplemental statement of the case before being certified to the Board for appellate review.

Preliminarily, the Board observed that the November 2008 supplemental statement of the case was not included with Veteran's claims file in its entirety, and a complete copy was not available on Virtual VA.  As such, the Board finds that a complete copy of the November 2008 supplemental statement of the case must be associated with the Veteran's claims file.

Secondly, VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The October 2008 VA examination is too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's bilateral hearing loss.  To ensure that VA meets its duty to assist, a contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2011).  As such, the Board finds that a remand for a VA examination is warranted in order to obtain findings that are more recent.

Finally, the evidence of record did not include any evidence demonstrating complaints of or treatment for bilateral hearing loss following the October 2008 VA examination.  As such, the Board finds that a remand is also warranted in order to afford the Veteran the opportunity to submit or identify relevant treatment reports, dated after October 2008, that are not already associated with his claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must associate with the Veteran's claims file a complete copy of the November 2008 supplemental statement of the case.

2.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his claim that has not already been associated with the claims file.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must then be afforded the appropriate examination to determine the severity of his service-connected bilateral hearing loss.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must describe the functional effects of the Veteran's hearing loss disability in the examination report.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

5.  The RO must review the resulting examination report to ensure that it is in essential compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other indicated development the claim must be re-adjudicated, to include consideration of all the evidence submitted since the November 2008 supplemental statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

